MEMORANDUM **
Because the district court erred in granting summary judgment in favor of all defendants when defendants sought summary judgment only on claims involving three defendants, see Kelly v. Arriba Soft Corp., 336 F.3d 811, 822 (9th Cir.2003), and in granting the motion merely because it was unopposed without considering whether genuine issues of material fact existed, see Henry v. Gill, 983 F.2d 943, 950 (9th Cir.1993), we reverse and remand. Our determination moots the appeal from the denial of reconsideration.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.